ATTORNEY GRIEVANCE COMMI S SION                                IN THE
OF MARYLAND                                                    COURT OF APPEALS
                                                               OF MARYLAND
               Petitioner

v.                                                             Misc. Docket AG

JEFF A. GODFREY                                                No. 0037

              Respondent*
                                  ****************-   J- - - - -::1t-tfi?t-t-T:*i   ?91'

                                                  ORDER

        This matter came before the Court upon the filing of a Petition for Disciplinary or

Remedial Action, with attached certified copy of an Order entered May 16, 2OIT,whereby

the Supreme Court ofAppeals of West Virginia annulled the license to practice law in West

Virginia of JeffA. Godfrey, a member of this Court's Bar. By this Court's Order dated

October 31,2017, Mr. Godfrey was suspended from practicing law in Maryland, effective

immediately, pursuant to Maryland Rule L9-737(d), pending further order of the Court.

Having now considered Bar Counsel's response to this Court's Show Cause Order dated

February 8,2018, and        it   appearing that Mr. Godfrey has failed to respond to the Show

Cause Order, it is this     19th       day   of             April
                                                                                    ,2019,
       ORDERED,       by the Court of Appeals of Maryland, that Jeff A.                      Godfrey,

Respondent, is hereby disbarred from the practice of law in the State of Maryland;
                                                                                   and              it
is further

       ORDERED, that the Clerk of this Court shall issue notice of this final disposition in

accordance with Maryland Rule l9-761(b).

                                                          /s/ Mary Ellen Barbera
                                                          Chief Judge